Citation Nr: 1741771	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  11-03 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Hoover, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to November 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in October 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which determined that new and material evidence had not been submitted and declined to reopen the claim for service connection for a psychiatric disorder.  

The Veteran filed a Notice of Disagreement in November 2010.  The RO issued a statement of the case (SOC) in January 2011.  In February 2011, the Veteran filed a substantive appeal.  

In May 2012, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge via videoconference.  A transcript of the hearing is of record.
In April 2014, the Board reopened the previously denied claim of entitlement to service connection for an acquired psychiatric disorder.  The Veteran withdrew that portion of the appeal for service connection for alcohol dependence.  The Board then remanded the acquired psychiatric disorder claim for further development.

In November 2014, the Board denied service connection for an acquired psychiatric disorder and for a personality disorder.  The Veteran appealed the Board's decision only with respect to the acquired psychiatric disorder to the United States Court of Appeals for Veteran's Claims (Court).  In October 2015, the Court vacated that portion of the Board's decision and remanded the appeal for   compliance with the terms of a joint motion for remand (JMR). 

In April 2014, February 2016 and November 2016, the Board remanded the claim on appeal for additional development and the case now returns for further appellate review.     

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Therefore, any future consideration of the Veteran's claim should take into account the existence of the electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a) (2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's current personality disorder is a congenital or developmental defect, which is not a disease or injury for purposes of direct service connection.

2.  The Veteran's acquired psychiatric disorder was not manifested during his active service, is not shown to be causally or etiologically related to his active military service, and is not shown to have manifested within one year from the date of his separation from the military.  


CONCLUSIONS OF LAW

1.  The Veteran has no legal entitlement to service connection for a personality disorder on a direct basis.  38 C.F.R. § 3.303 (2016). 

2.  Service connection for an acquired psychiatric disorder is not established. 38 U.S.C.A. §§1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2014); 38 C.F.R. § § 3.303, 3.304, 3.307, 3.309 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I. VA'S DUTY TO NOTIFY AND ASSIST

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Specifically, the Board finds that VA has satisfied its duty to notify under the Veterans Claims Assistance Act (VCAA) by way of a July 2010 letter which was sent prior to the initial unfavorable decision in October 2010.  Such letter advised the Veteran of the evidence and information necessary to substantiate his claim.  Furthermore, the Veteran was informed of his and VA's respective responsibilities in obtaining such evidence and information.  The letter also informed the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist the claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service treatment records and pertinent post-service treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A  (West 2014); 38 C.F.R. § 3.159 (2016).  VA must make reasonable efforts to assist a claimant in obtaining evidence, unless no reasonable possibility exists that such assistance will aid in substantiating the claim. 38 U.S.C.A. §§ 5103A (a)(1) and (2) (West 2014).

The record reflects that VA has made efforts to assist the Veteran in the development of his claim for service connection.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the relevant information and evidence that have been associated with the claims file include VA medical records, VA examination reports from April 2011, May 2014, an addendum opinion from March 2016, and hearing statements of the Veteran.  The Veteran has not identified any other outstanding records that have not been requested or obtained.  The Board notes that the Veteran requested that his private treatment records from Dr. K. be obtained for the period since his military discharge.  However, in a May 2006 Statement, Dr. K. stated that these records have been destroyed and were not available.  In several studies since then, the Veteran acknowledged the unavailability of these records.  Thus, further attempts to obtain these records would be futile.   The Board does not have notice of any additional relevant evidence that is available but has not been obtained. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, or as defined by law.  The record indicates that the Veteran participated in VA examinations in April 2011, May 2014, and that an addendum opinion was submitted in March 2016.  The examiners reviewed the Veteran's claims file, interviewed the Veteran, were informed of and documented the relevant facts regarding the Veteran's medical history and current status, and conducted a physical examination.  The opinions show that the examiners considered all relevant evidence of record, including the Veteran's statements.  Thus, the Board finds these examination reports to be adequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

As noted in the Introduction, this case was previously remanded by CAVC in an October 2015 JMR, which directed the Board to address whether the Veteran's service records are complete, and if not, whether they are obtainable.  The JMR also directed the Board to address the contentions set forth by the Veteran's representative in the August 2015 Appellate Brief submitted to CAVC.  The Board will address the Court's directives in the Analysis section below.  

The claim was remanded by the Board in April 2014 in order to schedule the Veteran for another VA examination and medical opinion, which were provided in May 2014, and the case was subsequently readjudicated.  See SSOC, September 2014.  The case was remanded in February 2016 for an addendum opinion.  A medical addendum was obtained in March 2016.  The case was subsequently readjudicated.  See SSOC April 2016.  The Board also remanded the claim in February and November of 2016 in order to obtain any outstanding service treatment records and service personnel records, or a formal finding of unavailability of such records.  The RO was able to obtain personnel records, but was unable to obtain any outstanding service treatment records.  A formal finding of unavailability was subsequently issued in April 2017.  The case was subsequently readjudicated.  See SSOC May 2017.  In light of the foregoing, the Board finds that there has been substantial compliance with its remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

As discussed above, the Board has carefully considered VA's duties to notify and assist, and finds that they have been met.  The Veteran has been provided with a meaningful opportunity to participate in the claims process and has been an active participant in it by providing evidence and testifying at a hearing.  Moreover, neither the Veteran nor his representative has identified any outstanding evidence that could be obtained relating to his claim; the Board also is unaware of any such evidence.  Further, the Veteran' representative submitted a due process waiver in May 2016, stating that the Veteran has no further evidence to submit.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

The Board finds that all necessary development has been accomplished and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. LEGAL CRITERIA

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in active military, naval, or air service.  38 U.S.C.A. § 1110.

In order to prevail on the issue of service connection, there must be competent, credible evidence of a current disability; medical evidence, or in certain circumstances lay evidence, of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus, or link, between an in-service injury or disease and the current disability.  See, e.g., Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Service connection may be established for any disease diagnosed after service, when all of the evidence, including that pertinent to service establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain chronic diseases, including psychoses, will be presumed if they manifest to a compensable degree within one year following active military service.  The presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. § 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).

For a showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303 (b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value 38 U.S.C.A. § 7104(a) (West 2002); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each issue shall be given to the claimant.  

III. ANALYSIS: PERSONALITY DISORDER

The Board notes that there are diagnoses of personality disorders in the medical records.  However, personality disorders are considered "congenital or developmental defects" which are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303 (c) (2016); see also Johnson v. Principi, 3 Vet. App. 448, 450 (1992); Conley v. Peake, 543 F.3d 1301, 1305 (Fed. Cir. 2008). Therefore, as a matter of law, the Veteran is not entitled to service connection for any diagnosed personality disorder.  With respect to any possible aggravation of a pre-existing personality disorder, any such theory depends on a finding of an in-service disease or injury.  As discussed below, the Veteran's claims either fail on the element of an in service disease or injury.  There is also no competent positive medical evidence stating that any in service events may be associated with any increase in severity of the Veteran's personality disorders beyond their natural progression.

Furthermore, a VA medical addendum opinion in March 2016 stated that the Veteran's personality disorder was not caused by or worsened by a mental health condition or the Veteran's service.  In the examiner's rationale, he explained that a personality disorder, by definition, is persistent way of thinking about or interacting with the world that is impaired.  These issues, by definition, are true across a number of life settings.  These personality patterns produce intermittent and variable emotional responses, depending on the demands of a circumstance or environment. The examiner noted that the Veteran has shown antisocial tendencies his entire life, which make him reactive to authority figures.  The examiner further opined that over time these encounters can lead to depression and anxiety and interpersonal problems.  The examiner further explained that to conclude that depression and anxiety somehow made the Veteran's personality disorder worse, one would need to see evidence of permanent change in functioning, and there is no evidence to suggest the Veteran's personality style now is any different than it was during or before military service, as the Veteran likely developed chronic depression in reaction to chronic difficulty getting along with others.  

The Board has considered the Veteran's own opinion that his personality disorder was caused or worsened by service.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature."  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

The issue of whether a lay person is competent to diagnose a psychiatric disorder and opine as to its cause is not unique to veterans law.  See generally, Restatement (Third) of Torts: Phys. & Emot. Harm, § 4 (2010) (reviewing evidentiary rulings on proving the existence of emotional harm and its likely causes from several jurisdictions).  To the extent that other courts have addressed the weight to be given to lay evidence on this issue, the Board finds the logic and reasoning of these cases useful.  Generally, courts have required objective indicia or "some guarantee of genuineness" sufficient to verify the existence of a mental injury or emotional harm.  Johnson v. State, 334 N.E.2d 590, 592 (N.Y. 1975).  The rationale given for this rule is that mental disturbance is easily simulated.  The requirement of objective indicia may be met by clear medical proof of the existence of the claimed injury.  The Board concludes that this rule is compatible with the veterans benefits system.  VA regulations already require medical proof that psychoses and posttraumatic stress disorder are diagnosed in conformity with the medical standards contained in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorder, Fifth Ed.  See 38 C.F.R. §§ 3.304(f), 3.384, 4.125(a) (2016).  Although the Board recognizes that a lay person may competently report subjective feelings, the Board looks to the medical evidence of record to determine whether a current psychiatric disability exists, and to its cause.  Here, the most probative medical opinion evidence shows that the Veteran's personality disorder was not worsened beyond its natural progression by service or caused by another in-service injury.  

The evidence regarding the Veteran's personality disorder is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Because the preponderance is against the Veteran's claim for a personality disorder on a secondary basis, service connection is not warranted, and as stated above, the law precludes the Veteran for direct service connection for his personality disorder.

IV.  ANALYSIS: ACQUIRED PSYCHIATRIC DISORDER

As noted above, the first element for service connection requires medical evidence of a current disorder.  Here, a current diagnosis has been established.  At the April 2011 VA examination, the examiner diagnosed the Veteran with depression and anxiety.  At the May 2014 VA examination, the VA examiner diagnosed the Veteran with major depressive disorder.  Thus, the Veteran has satisfied the first element.  

As stated above, the second element of service connection requires medical evidence, or in certain circumstances, lay testimony of in-service incurrence or aggravation of the injury or the disease.  During the May 2012 video hearing, the Veteran testified that his depression was caused by harassment from his unit after getting kicked off of the command inspection team.  The Veteran's service treatment records do not document any complaints or treatment for an acquired psychiatric disorder.  The service treatment records also do not document the in-service harassment that the Veteran described at his board hearing.  However, during his military exit examination in October 1975, on the Report of Medical History, the Veteran reported worrying and being very nervous for the last month.  The examiner commented that this was "anxiety, perfectly normal under the circumstances."  The Veteran also reported being depressed on his October 1975 Report of Medical History.  Accordingly, the Veteran was afforded an October 1975 Mental Status examination.  The examiner found that the Veteran did not have any significant mental illness, and no diagnosis was provided.  There is no further pertinent evidence in the service treatment records.  The Veteran's active military service ended in November 1975.  

The Veteran's representative contends that there may be missing service treatment records in relation to this claim, which was a concern expressed in the Joint Motion.  The Board was instructed to determine whether all service treatment records are of record, and if not, whether the missing service treatment records are obtainable.  The Veteran submitted a statement via letter in January 2017, stating that the medical treatment he received from the Army was next to nonexistent, that he went to sick call many times complaining about  headaches, and that because he never got to see a doctor, he decided never to go for any other treatments.  The Veteran continued, "[s]o all I have is what's in these records that I am sending you which goes back to sleep disorder, panic attacks, depression, anxiety, anger control issues.  Those seem to me to be issues related to what they now call post dramatic [sic] stress disorder.  I still today have most of those same issues."  This statement about the Veteran's decision to not return for medical treatment in combination with the RO's formal finding of unavailability of further service treatment records is indicative of the search efforts undertaken by VA and that no other service treatment records regarding the Veteran's mental health were made.  As such, the Board determines that the Veteran's service treatment records are complete for purposes of deciding this appeal.

The first post-service compliant that is relevant to an acquired psychiatric disorder was in a private treatment record dated November 1981, which indicates that the Veteran had depression.  The Veteran did not assert at that time that his depression had been present since his active military service.  In an August 2010 statement prepared by the Veteran's private treating physician, Dr. K indicated that he had treated the Veteran for depression since 1981, even though the records could not be located.  This evidence of a prolonged period without medical complaint and the amount of time that has lapse since military service can be considered as evidence against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (holding that service incurrence may be rebutted by the absence of medical treatment of the claimed disorder for many years after the military discharge). 

Since 1981, the Veteran continued to receive psychiatric treatment from his VA and private medical providers.  A March 1997 private psychological evaluation indicates diagnoses of dysthymic disorder and generalized anxiety disorder.  VA treatment records from May 2008 to April 2010 show treatment for and diagnoses of major depressive disorder, adjustment disorder, and bipolar mood disorder.

In December 2010, the Veteran's friend submitted a lay statement indicating that she knew the Veteran since October 1999.  She then described the Veteran's psychiatric symptoms that she had witnessed.  She related that the Veteran told her about his negative military experiences.  The Veteran filed a substantive appeal in January 2011, on which he stated that he experienced anxiety since service. 

As previously mentioned, the third element of service connection requires medical evidence of a nexus, or link, between the current disorder and the in-service disease or injury.  Here, the record evidence currently contains medical opinions are for and against the Veteran's claim.

As for the positive medical nexus evidence, in February 2011, the Veteran's private treating physician, Dr. K., submitted a medical opinion.  Dr. K. stated that "[m]y opinion is that his previous military experience is more likely than not responsible for much of his depression."  The physician relied upon the Veteran's reported military history and the examinations of the Veteran in providing the opinion.  The physician did not review the claims file in providing the opinion, and did not provide any rationale for the opinion.  

As for the negative medical nexus evidence, the Veteran was afforded a VA psychiatric examination in April 2011.  Following a review of the claims file and a physical examination of the Veteran, the April 2011 VA examiner determined that it is less likely than not that the Veteran's clinical depression is related to the depression/adjustment reaction he had at his discharge from military service.  The examiner reasoned that the Veteran was given a General Under Honorable Conditions discharge in 1975 for misconduct.  His discharge report of medical history stated, "[f]or the last month have been depressed and worrying and have been very nervous."  The separation examiner wrote "depression and anxiety perfectly normal under the circumstances."  The April 2011 examiner commented that this statement suggested that the examining physician at separation was seeing the Veteran as having an adjustment reaction to being discharged because of misconduct.  The April 2011 examiner noted that the Veteran reported that he received mental health treatment beginning in 1978.  In a letter from Dr. K. dated in August 2010, the Veteran's treating doctor wrote that he had treated the Veteran's depression since 1981.  Thus, the April 2011 VA examiner found that the Veteran's depression reaction in 1975 appeared to be an adjustment to the situation, as the Veteran did not receive mental health treatment again until either 1978 or 1981.  The examiner stated that the Veteran's psychiatric treatment was not within one year of his military service.  Thus, the April 2011 VA examiner provided a negative nexus opinion.  

The Veteran was provided another VA psychiatric examination in May 2014.  Following a review of the claims file and an examination of the Veteran, the VA examiner determined that it is less likely than not that the Veteran's diagnosed mental health disorders were incurred in or were caused by military service. 

The May 2014 VA examiner reasoned that, in reviewing the available treatment records, the Veteran has been consistently diagnosed with a personality disorder with various qualifiers, including antisocial, paranoid, and schizoid.  The Veteran told the VA examiner and many other past providers that he has a long history of interpersonal difficulties.  He described substantial interpersonal problems from when he was in the Army, which led to disciplinary actions and his ultimately discharge.  The VA examiner stated that a personality disorder affects how one sees the world, interacts with the world, and controls emotions and/or behaviors.  Since the Veteran has been consistently described as having a personality disorder, the VA examiner determined that this diagnosis was "solid." The examiner further explained that the main features of a personality disorder include: reactive temper, externalizing blame, impulse control issues, suspiciousness, negativity, cynicism; and, irritability.  The Veteran was tested for and diagnosed with attention deficit hyperactivity disorder in 1997, and was treated for a period of time.  The VA examiner found that this is a developmental condition that one is born with.  The examiner noted that the Veteran told several providers that the Veteran had significant reading and writing issues.  The examiner further opined that the Veteran likely has a learning disorder that affects his writing, but testing would need to be done to confirm that.  The examiner stated that this is also a developmental condition.  

The May 2014 examiner also noted that the Veteran has been diagnosed with and treated for depression.  The earliest known treatment was on the late 1970s or early 1980s by Dr. K, who continued to treat the Veteran for many years.  Several different types of depression have been noted, including dysthymic disorder, major depressive disorder, and seasonal affective disorder.  The examiner noted that the best label for the Veteran's depression was major depressive disorder with a seasonal pattern.  The Veteran's onset of symptoms has been noted since the 1980s.  The examiner also stated that the Veteran has been diagnosed with alcohol abuse abuse and/or dependence, as well as polysubstance dependence.  The examiner noted that the Veteran's self-report about his substance abuse has not been consistent.  The examiner noted that the Veteran acknowledged daily drug use while in the Army, and his moods were likely affected by that at the time.  The examiner also acknowledged that the Veteran was diagnosed with generalized anxiety disorder in 1997.  The examiner opined that the depression and anxiety symptoms noted in the service treatment records were deemed to be related to adjustment issues with the Veteran's untimely discharge.  The VA examiner found that there was no evidence to suggest he had chronic depression or anxiety that was not related to his maladaptive personality traits. 

Thus, in summary, the May 2014 VA examiner provided a negative nexus medical opinion. 

The Veteran, by and through his representative, contend that the rationale provided by the May 2014 VA examiner, specifically the rationale for VA examiner's conclusion that the Veteran's depression and anxiety symptoms were related to his personality disorder, contains insufficient details.  The Veteran further maintains that a clarification opinion should be obtained in order to determine whether or not the Veteran suffered from chronic depression or anxiety in service, and whether or not the mental disorder was superimposed upon a personality disorder.  An addendum opinion was subsequently obtained for clarification.  The Board determines that the contentions advanced by the Veteran were adequately addressed in the opinion below.

In this function, an addendum medical opinion was obtained in March 2016, in which the examiner stated that the Veteran's personality disorder was not caused by or worsened by a mental health condition or the Veteran's service.  In the examiner's rationale, he explained that a personality disorder, by definition, is persistent way of thinking about or interacting with the world that is impaired.  These issues, by definition, are true across a number of life settings.  These personality patterns produce intermittent and variable emotional responses, depending on the demands of a circumstance or environment.  The examiner continued that in this case, the Veteran has shown antisocial tendencies his entire life, which makes him reactive to authority figures.  The examiner further commented that over time these encounters can lead to depression and anxiety and interpersonal problems.  The examiner explained that to conclude that depression and anxiety somehow made the Veteran's personality disorder worse, one would need to see evidence of permanent change in functioning, and there is no evidence to suggest the Veteran's personality style now is any different than it was during or before military service, as the Veteran likely developed chronic depression in reaction to chronic difficulty getting along with others.  

The March 2016 examiner continued, stating that the Veteran was first treated for mental health issues starting around 1978, which is three years post-discharge.  The examiner explained that having depressive symptoms is not the same as having a clinical syndrome of depression.  By example, the examiner illustrated that when a student fails a math test, the student might get depressed, but that symptom of depression differs from having clinical depression.  The examiner stated that the Veteran noted on his discharge examination that his feelings were considered normal for someone being exited from the military on behavioral grounds.  In the service, the Veteran had frequent negative encounters with authority figures and his behavior (including severe and varied substance abuse) was very characteristic of a personality disorder.  These types of problems can cause distress and unhappiness, but not necessarily a clinical syndrome of depression.  Based on what the Veteran has told treating providers, an onset of more persistent depression was likely in the late 1970s or early 1980s.  Based on available evidence, the VA examiner determined that an onset of persistent depression was likely in the late 1970s at the earliest or early 1980s at the latest.  

In summary, the March 2016 opinion also provided a negative nexus medical opinion, and also clarified that the Veteran did not manifest a depressive disorder within one year of the Veteran's discharge from service.  

The Board finds that the negative evidence outweighs the positive on the issue of service connection.  It is to be noted that the Board is not free to substitute its own judgement for as such a medical expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  However, the Board is to assess the credibility and weight given to the evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  As the VA examiners provided a more detailed explanation as to why the Veteran's acquired psychiatric disorder is not consistent with the Veteran's military service, the Board finds the probative value of the VA examination reports is greater than the cursory conclusions of the private physician.  

The Board is not persuaded by the private doctor's statement because it does not indicate that it was based upon a review of evidence in the claims folder, to include the Veteran's service treatment records.  Thus, the private physician did not have a complete picture of the events in providing the medical opinion.  Additionally, the private physician did not provide any rationale for the medical opinion.  A medical opinion must contain not only clear conclusions, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

In contrast, the VA examiners, who conducted the VA examinations and authored the accompanying reports, accurately and thoroughly characterized the evidence of record and conducted a comprehensive examination of the Veteran's acquired psychiatric disorder.  Their reports of the Veteran's medical history and their clinical findings are consistent with the entire body of the medical evidence of record.  Both examiners reviewed the Veteran's claims file to include his service treatment records, prior to providing their medical opinions.  As such, the Board finds that the VA medical opinions extremely probative.

As the evidence is not in equipoise, service connection for an acquired psychiatric disorder is not warranted. 

The Veteran reports continuous symptomatology since his active military service.  However, the Veteran's contentions are not supported by the medical evidence of record.  As stated above, the earliest pertinent post-service medical evidence associated with the claims file is dated 1981, six years after the Veteran's military separation in 1975.  Further, the service treatment records do not show that the Veteran developed a chronic psychiatric disorder during his active military service.  The service treatment records contain one complaint of depression and anxiety on the military exit examination with no corresponding diagnosis after a mental status examination.  This notation does not establish in-service psychoses.  The service treatment records reveal any in-service treatment or diagnoses for a psychiatric disorder.  When the Veteran was first treated post-service in 1981, he did not indicate that his symptoms had been present since his active duty military service.  Thus the Board finds that the evidence of record does not document continuity of symptomatology during and since the Veteran's active military service.  The medical evidence does not establish a "chronic disorder."  38 C.F.R. §  3.303; see Walker, 708 F.3d at 1331.  The Veteran's service connection claim cannot be granted on this theory of entitlement.  

Additionally, the Board finds that the Veteran is not entitled to presumptive service connection for psychoses.  As stated above, the earliest post service medical treatment records are dated from 1981, and the Veteran was separated from active duty in 1975.  No psychiatric diagnosis was made within one year of the Veteran's military discharge.  Thus, the presumption for service connection for chronic diseases does not apply.  38 U.S.C.A. §§1112, 1113, 1137; 38 C.F.R. §§3.307(a), 3.309(a). 

In reaching this decision, the Board has considered that lay statements of record from the Veteran and from his friend in support of the Veteran's claim.  The Board acknowledges that the Veteran and his friend are competent as lay persons to attest to factual matters of which they have firsthand knowledge, e.g., symptoms observed or experienced.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be considered in and of itself.  Buchanan v. Nicholson, 451 F. 3d 1331, 1335 (Fed. Cir. 2006).  In Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009), and in Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when: (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis; or, (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Id

Here, the Veteran and his friend are competent to describe the Veteran's post-service psychiatric symptoms.  The Veteran is also competent to describe his psychiatric symptoms and their duration.  However, the Board must still weigh his lay statements against the evidence of record.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered ") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted."))  In making this credibility determination, the Board does not find the lay statements of record concerning the etiology of the Veteran's acquired psychiatric disorder to be credible, since his service treatment records make no reference to any treatment for or diagnosis of a psychiatric disorder, and do not document the in service harassment described by the Veteran at his Board hearing.  

Further, the Veteran was provided a mental status examination at his military separation and he was found to have no significant mental illness.  Post service, the Veteran was not treated for his psychiatric disorder until six years after discharge, and he did not report to his physician at that time that his symptoms had been present since his active military service.  See Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd per curiam, 78 F. 3d. 604 (Fed. Cir. 1996); see also Macarubbo v. Gober, 10 Vet. App. 388 (1997) holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).  

In addressing the final contention of the Veteran's representative in the Opening Appellate Brief (that a lack of credibility was determined solely on the basis of lack of contemporaneous medical documentation), it is important to point out that the Board does not find the lay statements lack credibility merely because they are not accompanied by contemporaneous medical evidence.  See Davidson, 581 F.3d at 1313, quoting Buchanan, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence")  Rather, the lay statements are found to lack credibility because they are inconsistent with the evidence of record which shows an absence of a psychiatric disorder during his active service with an in-service examination,  the first psychiatric diagnosis six years after service, and competent, probative negative nexus opinions.  

For the reasons set forth above, the Board finds that the lay statements of record alleging that the Veteran's psychiatric symptoms have been present since service are not credible.  Therefore, these statements do not warrant a grant of service connection or a determination that further development of the medical evidence is required.  

The Board notes that under the provisions of 38 U.S.C.A. §5107(b), the benefit of the doubt is to be resolved in the Veteran's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran's claim of entitlement to service connection for an acquired psychiatric disorder is not warranted.  


ORDER

Entitlement to service connection for an acquired psychiatric disorder is denied. 




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


